           Case 2:17-cr-00169-KJD-VCF Document 192 Filed 09/09/21 Page 1 of 4




     CHRISTOPHER R. ORAM, ESQ.
 1   Nevada Bar No. 4349
 2   520 S. Fourth Street, Second Floor
     Las Vegas, Nevada 89101
 3   Telephone: (702) 384-5563
     contact@christopheroramlaw.com
 4
 5                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
 6                                       )
                                         )
 7                                       )
     UNITED STATES OF AMERICA,           ) CASE NO: 2:17-cr-169-KJD-VCF-4
 8              Plaintiff,               )
                                         ) STIPULATION TO CONTINUE
 9                                       ) HEARING ON SUPERVISED RELEASE
                vs.                      ) VIOLATION PETITION
10                                       )
     ABELARDO MARTINEZ,                  ) (First Request)
11                                       )
               Defendant.
                                         )
12                                       )
                                         )
13                                       )
                                         )
14
15          IT IS HEREBY STIPULATED AND AGREED by ABELARDO MARTINEZ, by
16   and through his attorney, CHRISTOPHER R. ORAM, ESQ., and the United States of
17   America, by and through MINA CHANG, ESQ., Assistant United States Attorney, that the
18   hearing on the Supervised Release Violation Petition currently scheduled for September 13,
19   2021, be continued to the week of September 20, 2021, to a date and time convenient to this
20   Honorable Court.
21          The request for a continuance is based upon the following:
22
            1.     Counsel for Defendant Martinez is scheduled to resume a murder trial in state
23                 court in State of Nevada v. Omar Rueda-Denvers, Case No. 07C235875-1,
                   on September 13, 2021. The trial had previously been postponed due to
24
                   COVID-19 exposure. Counsel’s trial will conclude by September 17, 2021.
25
            2.     Counsel for Defendant Martinez is scheduled to begin a capital murder trial
26                 in state court in State of Nevada v. Contrayer Zone, C-16-316686-2, on
                   September 27, 2021.
27
28


                                                   1
           Case 2:17-cr-00169-KJD-VCF Document 192 Filed 09/09/21 Page 2 of 4




            3.     Counsel for Defendant Martinez requests this brief one-week continuance to
 1
                   allow him to appear in the instant case during the week between the two
 2                 trials.

 3          4.     Defendant Abelardo Martinez is not in custody, and he does not oppose the
                   requested continuance.
 4
 5          5.     The Government has no objection to the continuance.

 6          6.     The additional time requested herein is not sought for purposes of delay.
 7
            7.     Additionally, denial of this request for continuance could result in a
 8                 miscarriage of justice.
 9   DATED: September 8, 2021

10          Respectfully submitted,

11   /s/ Christopher R. Oram        .            /s/ Mina Chang
     Christopher R. Oram, Esq.                   Mina Chang, Esq.
12
     520 S. Fourth Street, Second Floor          Assistant United States Attorney
13   Las Vegas, Nevada 89101                     501 Las Vegas Blvd. South, Suite 1100
     Attorney for Abelardo Martinez              Las Vegas, Nevada 89101
14                                               Attorney for the United States of America
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   2
           Case 2:17-cr-00169-KJD-VCF Document 192 Filed 09/09/21 Page 3 of 4



     CHRISTOPHER R. ORAM, ESQ.
 1   Nevada Bar No. 4349
     520 S. Fourth Street, Second Floor
 2   Las Vegas, Nevada 89101
     Telephone: (702) 384-5563
 3   contact@christopheroramlaw.com
 4
 5                             UNITED STATES DISTRICT COURT

 6                          DISTRICT OF NEVADA
                                   ***
 7                                   )
                                     )
 8                                   )
     UNITED STATES OF AMERICA,       ) CASE NO: 2:17-cr-169-KJD-VCF-4
 9              Plaintiff,           )
                                     )
10                                   ) ORDER
                vs.                  )
11                                   ) (First Request)
     ABELARDO MARTINEZ,              )
12                                   )
               Defendant.            )
13                                   )
                                     )
14                                   )
                                     )
15
16                                        FINDINGS OF FACT

17
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
18
     Court finds:
19
20          1.      Counsel for Defendant Martinez is scheduled to resume a murder trial in state
                    court in State of Nevada v. Omar Rueda-Denvers, Case No. 07C235875-1,
21                  on September 13, 2021. The trial had previously been postponed due to
                    COVID-19 exposure. Counsel’s trial will conclude by September 17, 2021.
22
23          2.      Counsel for Defendant Martinez is scheduled to begin a capital murder trial
                    in state court in State of Nevada v. Contrayer Zone, C-16-316686-2, on
24                  September 27, 2021.
25
            3.      Counsel for Defendant Martinez requests this brief one-week continuance to
26                  allow him to appear in the instant case during the week between the two
                    trials.
27
28          4.      Defendant Abelardo Martinez is not in custody, and he does not oppose the
                    requested continuance.


                                                    3
           Case 2:17-cr-00169-KJD-VCF Document 192 Filed 09/09/21 Page 4 of 4




 1
            5.      The Government has no objection to the continuance.
 2
            6.      The additional time requested herein is not sought for purposes of delay.
 3
            7.      Additionally, denial of this request for continuance could result in a
 4
                    miscarriage of justice.
 5
 6                                      CONCLUSION OF LAW
 7
            The ends of justice served by granting said continuance outweigh the best interests of
 8
     the public and the defense, since the failure to grant said continuance would be likely to result
 9
10   in a miscarriage of justice, would deny the defendant sufficient time and the opportunity within

11   which to be able to prepare for the hearing effectively and thoroughly, taking into account the
12   exercise of due diligence.
13
14                                               ORDER
15          IT IS THEREFORE ORDERED that the hearing on the Supervised Release Violation
16
     Petition currently scheduled for September 13, 2021, at the hour of 2:30 p.m. be vacated and
17
     continued to the 21st day of September, 2021, at the hour of 2:30 p.m., in Courtroom 3D
18
19   before Judge Ferenbach.

20           DATED AND DONE this 9th day of September, 2021.
21
22
                                                 __________________________________________
23                                                 UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


                                                     4
